Thomas Christopher and
                                                                            Catrina




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       January 21, 2015

                                     No. 04-14-00735-CV

                                      Brian C. SIMCOE,
                                           Appellant

                                               v.

                      Thomas CHRISTOPHER and Catrina Christopher,
                                     Appellees

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-15519
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice

       After considering the motion for reconsideration and reinstatement of this appeal filed by
the appellant and the response filed by the appellees, the Court has decided to GRANT the
motion. Accordingly, our opinion and order dated November 26, 2014, are ordered
WITHDRAWN. This appeal is REINSTATED on the Court’s docket, and appellant’s brief is
due on or before thirty (30) days from the date of this order. The relief requested in
appellees’ response is DENIED.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court